DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
FORSTER (US 6,227,809) is considered to be the closest prior art of record.
FORSTER discloses an engine (optional limitation) or pump (Fig. 2A) comprising: 
a chamber (124) having a chamber wall separating a chamber interior from a chamber exterior (Fig. 2A); 
a chamber port (at 130) extending through the chamber wall to provide communication between the chamber interior and the chamber exterior (Fig. 2A); and 
a valve (125) disposed proximal to the chamber port (Fig. 2A), said valve having one or more components (half-moons forming 127a-d) having a stationary position relative to each other and relative to the chamber wall (i.a. Fig. 2A), and said valve being configured to control a flow of fluid (col. 7 lines 23-24), 
wherein the valve permits the flow of fluid from the chamber exterior to the chamber interior (col. 7 lines 23-24), 
wherein the valve substantially restricts the flow of fluid from the chamber interior to the chamber exterior (i.a. col. 2 lines 1-5), and 
wherein the one or more components of the valve remain in the stationary position relative to each other and relative to the chamber wall to permit the flow of fluid from the chamber exterior to the chamber interior and to substantially restrict the flow of fluid from the chamber interior to the chamber exterior (i.a. col. 2 lines 1-5 and col. 7 lines 23-24).

The prior art fails to teach or render obvious the claim limitation “wherein the one or more components of the valve include a funnel nozzle inner body separating an inner passage extending through the funnel nozzle inner body from a counter-flow area disposed about the funnel nozzle inner body” in the manner defined in the instant claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747